  Case 3:94-cr-00042-D Document 231 Filed 08/12/20                 Page 1 of 3 PageID 2124



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                       Plaintiff,                §
                                                 §   Criminal No. 3:94-CR-042-D
VS.                                              §
                                                 §
DERRICK DAMON RAINWATER,                         §
                                                 §
                       Defendant.                §

                           MEMORANDUM OPINION AND ORDER

       Defendant Derrick Damon Rainwater’s (“Rainwater’s”) November 27, 2019 letter to the

court, treated as a motion to reduce sentence, is denied because § 403 of the First Step Act of 2018

does not provide retroactive relief.

       Rainwater “was convicted of six counts of robbery and aiding and abetting, in violation of

18 U.S.C. § 2 and 18 U.S.C. § 1951 (the Hobbs Act) [Counts 1, 3, 4, 6, 8, and 10], and of five

counts of using a firearm during a crime of violence (COV) and aiding and abetting, in violation

of 18 U.S.C. § 924(c)(1) [Counts 2, 5, 7, 9, and 11].” Rainwater v. McConnell, 803 Fed. Appx.

802, 802 (5th Cir. 2020) (per curiam). The court imposed Rainwater’s sentence on August 12,

1994, and he is currently serving a total term of imprisonment of 1,117 months: 97 months for the

six Hobbs Act convictions; a consecutive term of 60 months for the first Section 924(c)(1)

conviction; and four consecutive 240-month terms for the four subsequent Section 924(c)(1)

convictions. See Dkt. No. 198 (corrected amended judgment entered Mar. 19, 2008); see also

United States v. Rainwater, 267 Fed. Appx. 343, 344 (5th Cir. 2008) (per curiam) (“The version

of 18 U.S.C. § 924(c)(1) in effect at the [time] of Rainwater’s conviction mandated consecutive

240-month sentences on each of [the subsequent Section 924(c)] counts” –– Counts 5, 7, 9, and
  Case 3:94-cr-00042-D Document 231 Filed 08/12/20                     Page 2 of 3 PageID 2125



11.).

        In his November 27, 2019 letter, Rainwater moves under § 403 of the First Step Act of

2018 for reconsideration of the sentences imposed on his consecutive § 924(c) convictions.

        The First Step Act

        was signed into law on December 21, 2018, “introducing a number of criminal
        justice reforms.” Among those reforms, § 403 of the Act amended 18 U.S.C. §
        924(c)(1)(C)(i), the provision that imposes a 25-year minimum sentence for repeat
        firearms offenders, to reduce the severity of “stacked” charges. Before the Act, the
        25-year minimum was triggered by any “second or subsequent conviction under
        this subsection.” Now, it is triggered only by a repeat “violation . . . that occurs
        after a prior conviction under this subsection has become final.” In other words,
        the 25-year repeat-offender minimum no longer applies where a defendant is
        charged simultaneously with multiple § 924(c)(1) offenses. Now, to trigger the 25-
        year minimum, the defendant must have been convicted of a § 924(c)(1) offense in
        a prior, separate prosecution.

United States v. Gomez, 960 F.3d 173, 176-77 (5th Cir. 2020) (footnotes omitted).

        The Fifth Circuit’s decision in Gomez forecloses the relief Rainwater now seeks. As the

Fifth Circuit held, the First Step Act “itself plainly states that § 403 is not retroactive: It applies to

an offense committed before its December 21, 2018 effective date only ‘if a sentence for the

offense ha[d] not been imposed as of such date.’” Id. at 177 (footnote omitted); see also United

States v. Davis, ___ U.S. ___, 139 S. Ct. 2319, 2324 n.1 (2019) (“In 2018, Congress changed the

law so that, going forward, only a second § 924(c) violation committed ‘after a prior [§ 924(c)]

conviction . . .has become final’ will trigger the 25-year minimum.” (citation omitted; emphasis

added)); United States v. Ross, 2020 WL 3977113, at *3 (N.D. Tex. July 14, 2020) (Boyle, J.)

(“Because the First Step Act was enacted in 2018, and Ross was sentenced in 2010, § 403 does

not affect his sentence.” (citation omitted)).




                                                  -2-
  Case 3:94-cr-00042-D Document 231 Filed 08/12/20              Page 3 of 3 PageID 2126



                                            *    *    *

       Accordingly, because the relief Rainwater seeks is not available to him under§ 403 of the

First Step Act of 2018, his motion is denied.

       SO ORDERED.

       August 12, 2020.



                                                      ____________________________________
                                                      SIDNEY A. FITZWATER
                                                      SENIOR JUDGE




                                                -3-
